Citation Nr: 0724242	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral lattice degeneration.

2.  Entitlement to an initial disability rating in excess of 
10 percent for status post right knee ACL tear repair with 
patellofemoral arthralgia.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left shoulder sprain.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for compound myopic 
astigmatism with presbyopia, bilateral.

6.  Entitlement to service connection for sinus brachycardia.

7.  Entitlement to service connection for non-specific T wave 
abnormality.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1983 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

When this matter was initially before the Board in June 2006, 
it was remanded to honor the veteran's outstanding request 
for a Board hearing, which was held before the undersigned in 
February 2007.  During the proceeding, the veteran asserted 
an informal claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  This issue is referred to the RO for 
appropriate action.

The issues of entitlement to an initial compensable 
disability rating for bilateral lattice degeneration, 
entitlement to an initial disability rating in excess of 10 
percent for status post right knee ACL tear repair with 
patellofemoral arthralgia, entitlement to an initial 
disability rating in excess of 10 percent for left shoulder 
sprain, entitlement to service connection for hearing loss, 
entitlement to service connection for sinus brachycardia, and 
entitlement to service connection for non-specific T wave 
abnormality are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Compound myopic astigmatism with presbyopia, bilateral, is a 
congenital or developmental defect and is not a disability 
for VA compensation purposes.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
compound myopic astigmatism with presbyopia, bilateral, fails 
as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Because the 
application of the law to the undisputed facts is dispositive 
of this appeal, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

The veteran seeks service connection for myopic astigmatism.  
The veteran testified that when he sneezes, he gets flashes 
of lights in the back of his eyes.  (T. 6).  As noted above, 
the veteran is service-connected for bilateral lattice 
degeneration.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992).  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability. See VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (1990) (service connection may not 
be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).

In the present case, there is no medical evidence to show 
that the veteran's compound myopic astigmatism with 
presbyopia, bilateral, was subject to a superimposed disease 
or injury during service.  Service medical records are 
negative for superimposed disease or injury during service.  
VA examination dated in May 2003 also noted no superimposed 
disease or injury during service.  Without such evidence, 
compound myopic astigmatism with presbyopia, bilateral, is 
merely a developmental defect for which VA compensation 
cannot be granted as a matter of law.  Sabonis v. Brown, 6 
Vet. App. at 430.  As such, the claim must be denied.


ORDER

Service connection for compound myopic astigmatism with 
presbyopia, bilateral, is denied. 

REMAND

Also before the Board are the veteran's claims of entitlement 
to an initial compensable disability rating for bilateral 
lattice degeneration, entitlement to an initial disability 
rating in excess of 10 percent for status post right knee ACL 
tear repair with patellofemoral arthralgia, entitlement to an 
initial disability rating in excess of 10 percent for left 
shoulder sprain, entitlement to service connection for 
hearing loss, entitlement to service connection for sinus 
brachycardia, entitlement to service connection for non-
specific T wave abnormality.  For the reasons set forth 
below, these claims must unfortunately again be remanded.

Subsequent to the October 2004 statement of the case and 
October 2004 substantive appeal, additional evidence, 
including VA medical records, and lay statements were 
submitted into the record.  Specifically, VA treatment 
records show that the veteran was given an audiological 
evaluation in February 2006, an optometry annual visit in 
January 2006, a cardiology consult in March 2005, and 
orthopedic clinical evaluations in January and March 2005.  
Lay statements from the veteran's spouse and mother were 
received in February 2005.  This evidence was received at the 
RO and the veteran did not submit a waiver of initial 
consideration of this evidence by the RO and the RO did not 
issue a Supplemental Statement of the Case (SSOC).  

The Federal Circuit Court emphasized the Board's status as 
"primarily an appellate tribunal," and held that the Board 
is prohibited from considering additional evidence without 
having to remand the case to the RO for initial 
consideration, unless having an appropriate waiver from the 
veteran.  Disabled Am. Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light 
of the Federal Circuit decision discussed above, the most 
appropriate action would be to remand this claim to the RO 
for initial consideration of the additional evidence, 
including testimony, submitted in September 2003.  Thus, it 
is necessary to remand the case to the RO for initial 
consideration of the newly submitted evidence and issuance of 
an SSOC.  See 38 C.F.R. § 20.1304 (2004); DAV v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that further evidentiary development is 
necessary before adjudicating the veteran's right knee, left 
shoulder and hearing loss claims.  At the hearing before the 
undersigned, the veteran testified that each of these 
conditions had worsened since the most recent VA examination.  
Although a new examination is not required simply because of 
the time has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  As to right 
knee, he asserts entitlement to separate ratings for 
limitation of motion and for instability.  With respect to 
his hearing loss, he reports that the condition has worsened 
and notes that he has been issued hearing aids.  Although the 
Board regrets further delay in appellate review, the Board 
believes a new examination is required.  38 C.F.R. § 3.159 
(2006).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
orthopedic 
examination to determine the current 
extent and severity of all symptoms and 
impairment from the veteran's status post 
right knee ACL tear repair with 
patellofemoral arthralgia (right knee 
disability), and left shoulder sprain.  
The claims folder should be made available 
to and reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's right 
knee disability and left shoulder sprain.  
Any indicated studies, including an X-ray 
study, and range of motion testing in 
degrees should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups; and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.  

With respect to his knee, the examiner 
must note the veteran's reports of 
instability and comment on the clinical 
manifestations of this symptom.  

The rationale for all opinions expressed 
should also be provided. 

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of his hearing loss.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not that the 
veteran's hearing loss is related to or 
had its onset during service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  After completion of the foregoing, the 
AMC/RO should readjudicate all the 
remanded claims based upon the evidence of 
record.  In readjudicating his right knee 
claim, the AMC/RO must consider whether 
separate evaluations are warranted for 
limitation of flexion and extension.  The 
AMC/RO must also address whether a 
separate evaluation is warranted for right 
knee instability.

4.  If the benefits sought remain denied, 
the veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


